DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on March 7, 2022 have been reviewed and considered.  Claim 1 is pending and has been amended; claims 2-15 are cancelled.

Response to Arguments
Applicant's arguments filed on March 7, 2022 have been fully considered but they are not persuasive.  
	Applicant’s First Argument: It is clear that a) the specification contemplates a shirt that does not include a second (integrated) interior fabric layer, and b) Figure 1 does not show an (integrated) internal fabric layer. If the claims were directed to this un-shown embodiment, and all that Applicant had to rely upon was Figure 1, the Examiner could make the same argument — the embodiment where an interior layer is affixed to/integrated with the exterior layer is not shown, so the claim would not be supported by the drawing. The better approach, which we encourage the Examiner to adopt, is to say that Figure 1, by showing an embodiment where an integrated interior layer is not shown, provides ample support for the embodiment of the shirt in which there is no integrated interior layer. Indeed, Figure 1 shows all of the elements of Claim 1, and it does not matter what is not shown. Figure 1 would look the same whether or not it related to embodiments where an interior layer is present or is absent.
Examiner’s Response:  The examiner does not agree.  In fact, applicant discloses that Figure 5 illustrates the composition of the complete Invention which includes an “interior fabric layer”-see numeral “20” of Figure 5, [0022] of applicant’s specification.  And additionally, note that in [0024] of applicant’s specification, the applicant discloses: “The second interior fabric layer (not shown in FIG. 1) of the pullover top 10 is not visible in FIG. 1, but is disclosed in the other illustrations provided.” more than suggests that one is implied, however, just not visible. Further, each of the embodiments as disclosed throughout applicant’s specification, discloses of at least one exterior layer of fabric and a second interior layer of fabric.

	Applicant’s First Argument: Lee does not teach, disclose or suggest a shirt that does not include a physically attached interior layer. These arguments are reiterated here.	It was noted that Applicant did not claim limitations to, specifically, "a shirt that does not include a physically attached interior layer," as argued. While the “consisting of” language did limit the claim to only the recited elements, to further prosecution, Applicant has amended the claim as suggested by the Examiner, namely, to include the limitation “wherein the shirt does not comprise an interior fabric layer.” Support for the amendment is discussed earlier herein.
	Examiner’s Response:  The examiner disagrees.  Please note that the applicant does not have support for “and wherein the shirt does not comprise an interior fabric layer” in line 23 of claim 1.  Additionally, it is unclear how a shirt cannot have an interior fabric layer?  It is noted that all fabrics have at least two layers via each of its respective sides.  What does applicant mean by this?  Since there is a lack of support of this .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the limitation of “and wherein the shirt does not comprise an interior fabric layer” in line 23 was not disclosed at the time the application was originally filed and is therefore considered “new matter”.  Appropriate correction is required.  Please note that applicant has never introduced the shirt or possible combinations of shirt without an interior fabric layer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation of “and wherein the shirt does not comprise an interior fabric layer” in line 23 renders the claim indefinite since it is unclear how a shirt cannot have an interior fabric layer?  It is noted that all fabrics have at least two layers via each of its respective sides.  What does applicant mean by this?  Since there is a lack of support of this limitation via the Specification, the examiner will examine the claim as if there are no more interior layers located within the shirt via the aperture spanning from the neck hole to the opening at the bottom of the shirt.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 03/077690 A1) (hereinafter “Lee”).
	Regarding Claim 1 (as best understood), Lee discloses of a pullover shirt (100A, see Figure 2A (via 110 & 111)), with a front side (via layer of 110 as shown in Figure 2A), back side (via 111, see Figure 2A), a top (via area of neck hole, see diagram below) and bottom (see diagram below) consisting of:
	a) a closed collar (see diagram below), 
	b) two sleeves (see diagram below), 
	c) a neck hole (see diagram below), and 
	d) an opening at a bottom of the shirt (see diagram below),
	e) and a placket (130 with 140) comprising an aperture (via 130) located on the front side (see Figure 2A) of the shirt (100A) above the bottom (see diagram below) and below the neck hole (see diagram below),
	wherein the closed collar comprises a continuous loop of fabric (see diagram below), wherein the closed collar is a continuous piece of material that is bounded by the pullover shirt such that the wearer’s head is able to extend through the neck hole (via 100A, see Figure 2A),
	wherein the shirt (100A, see Figure 2A) consists of:
	one fabric layer (110), 
	wherein the aperture (via 130) comprises a first edge and a second opposing edge (see Figure 2A), and each of the first and second edges comprises a system of magnets (140) which, individually, comprise at least one magnet, and, due to magnetic attractions between the magnets on the first edge and the second opposing edge, hold the aperture closed (note on page 2, lines 15-19, page 3, lines 2-4 that it is noted that magnets are interchangeable for a zipper as the zipper is shown in Figure 2A as 140/141, magnets also inherently attract to one another and would hold the aperture closed),
	wherein the placket (130 with 140) resides on the one fabric layer (110, see Figure 2A), such that the placket (130 with 140) is bounded at each end by the fabric layer (see Figure 2A, note diagram below), and there is an expanse of fabric between the closed collar and the top end of the placket (see Figure 2A, note diagram below),  
	and wherein the shirt does not comprise an interior fabric layer (note no more interior layers located within the shirt via the aperture spanning from the neck hole to the opening at the bottom shirt (i.e. aperture via the interior cylindrical region of the shirt (100A) which receives the body of the wearer as shown in Figure 2A)), (Figures 1 and 2A, page 2, lines 10-25, page 3, lines 1-4, page 4, lines 22-25, page 5, lines 1-25, page 6, lines 1-14).  It is noted that the limitation of “such that a wearer’s head is able to extend through the neck hole” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	

    PNG
    media_image1.png
    1030
    751
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732